341 So.2d 762 (1976)
BROWARD COUNTY, Florida, Appellant,
v.
Constance D. COE et al., Appellees.
No. 49049.
Supreme Court of Florida.
November 30, 1976.
Rehearing Denied February 15, 1977.
Betty Lynn Lee, Gen. Counsel, Edward J. Williams, Asst. Gen. Counsel, and Alexander Cocalis, Deputy Gen. Counsel, Fort Lauderdale, for appellant.
Barry Scott Richard, of Snyder, Young, Stern, Barrett & Tannenbaum, North Miami Beach, for appellees.
ENGLAND, Justice.
The constitutional challenge in this case with respect to Chapter 74-434, Laws of Florida, involves the same point of law as was raised and rejected in prior decisions of this Court. See Wilson v. Hillsborough County Aviation Auth., 138 So.2d 65 (Fla. 1962). As to appellant's other contentions, we adopt the views expressed by Judge Owen in the decision below, reported at 327 So.2d 69 (Fla. 4th DCA 1976).
The decision below is affirmed.
OVERTON, C.J., and SUNDBERG, HATCHETT and DREW (Retired), JJ., concur.
ADKINS and BOYD, JJ., dissent.